—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about January 9, 1998, which granted defendants’ consolidated motions to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff pro se seeks to recover from former co-counsel legal fees he asserts he would have received if his former client had not discharged him and if her claims had been more diligently pursued by co-counsel. We agree with the IAS Court that plaintiffs claims, some of which are denominated as breach of contract claims, sound in legal malpractice and tortious interference with contract. Plaintiff has no standing to assert the malpractice claims since there was no attorney-client relationship between him and co-counsel (see, Lavanant v General Acc. Ins. Co., 164 AD2d 73, 81, lv dismissed 77 NY2d 939), and, in any event, both the malpractice and tortious interference claims are time-barred (CPLR 214 [4], [6]). Dismissal of the action was additionally warranted since, under the Bankruptcy Code, the claims plaintiff would assert in his individual capacity are the property of plaintiff’s bankruptcy estate (11 USC § 541 [a]). Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.